                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT

  IN RE:
                                                       CHAPTER 13
  MICHAEL L. NOKIELSKI,                                CASE NO. 18-46624-MBM
                              DEBTOR.                  JUDGE MARCI B. MCIVOR
  _______________________________________/

  TRUSTEE’S OBJECTION TO THE PROOF OF CLAIM FILED ON BEHALF OF
 CATERPILLAR FINANCIAL SERVICES CORPORATION (PACER CLAIM NO. 8-2)

        NOW COMES the Chapter 13 Standing Trustee in this matter, David Wm. Ruskin, and
objects to the Proof of Claim filed on behalf of Caterpillar Financial Services Corporation (PACER
Claim No. 8-2), and in support thereof states as follows:

       1.     The proof of claim filed on behalf of Caterpillar Financial Services Corporation
(PACER Claim No. 8-2), fails to attach any supporting documentation of its claim in contravention
of F.R.Bankr.P. 3001(c) and/or (d).

        WHEREFORE, the Chapter 13 Standing Trustee requests that this Honorable Court
disallow the Proof of Claim filed on behalf of Caterpillar Financial Services Corporation (PACER
Claim No. 8-2) on October 22, 2018 in its entirety, and grant any further and other relief as this
Court deems equitable and just, including entering an Order absolving the Trustee from any duty
to recoup disbursements previously made to Caterpillar Financial Services Corporation.

                              OFFICE OF DAVID WM. RUSKIN, STANDING
                              CHAPTER 13 TRUSTEE

  Dated: January 3, 2019        By: ___/s/ Lisa K. Mullen____
                                DAVID WM. RUSKIN (P26803)
                                LISA K. MULLEN (P55478)
                                THOMAS D. DECARLO (P65330)
                                1100 Travelers Tower
                                26555 Evergreen Road
                                Southfield, MI 48076-4251
                                Telephone (248) 352-7755




 18-46624-mbm        Doc 63     Filed 01/03/19    Entered 01/03/19 15:08:20        Page 1 of 4
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT
  IN RE:
                                                       CHAPTER 13
  MICHAEL L. NOKIELSKI,                                CASE NO. 18-46624-MBM
                              DEBTOR.                  JUDGE MARCI B. MCIVOR
  _______________________________________/

                           (PROPOSED)
    ORDER DISALLOWING THE PROOF OF CLAIM FILED ON BEHALF OF
 CATERPILLAR FINANCIAL SERVICES CORPORATION (PACER CLAIM NO. 8-2)

        This matter came on for hearing upon the Objection to Proof of Claim filed by the Chapter
13 Standing Trustee pursuant to L.B.R. 3007-1 (E.D.M.), the Objection having been served with
the Notice of Objection to Claim in accordance with the local bankruptcy rules, the requisite time
for a response having passed, no response to the Objection having been timely filed and served,
and the Court being otherwise sufficiently advised in the premises;

         IT IS HEREBY ORDERED that the Proof of Claim filed on behalf of Caterpillar Financial
Services Corporation (PACER Claim No. 8-2) on October 22, 2018 in the amount of $18,511.39
is disallowed;

       IT IS HEREBY FURTHER ORDERED that to the extent that the Chapter 13 Standing
Trustee has previously made disbursements to such Creditor, the Trustee shall not be obligated to
recoup the same.




                                           EXHIBIT 1




 18-46624-mbm        Doc 63     Filed 01/03/19    Entered 01/03/19 15:08:20        Page 2 of 4
        Form B20B (Official Form 20B)
        12/1/2010
                                                 UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION - DETROIT
            IN RE:
            MICHAEL L. NOKIELSKI,                                                  CHAPTER 13 Proceeding
                                              DEBTOR.                              CASE NO. 18-46624-MBM
            AKA or DBA (if any:                                                    JUDGE MARCI B. MCIVOR

            Address(es):
            63885 North Ave.
            Ray, MI 48096-0000
            , -
            Social Security Number(s):
            XXX-XX-3340
            Employer’s Tax Identification (EIN) No(s). (if any):
            _______________________________________/


         NOTICE OF OBJECTION TO CLAIM FILED ON BEHALF OF CATERPILLAR FINANCIAL SERVICES CORPORATION
                                             (PACER CLAIM NO. 8-2)

       The Chapter 13 Standing Trustee has filed an objection to your claim in this bankruptcy case.

        Your claim may be reduced, modified, or disallowed. You should read these papers carefully and discuss them with your attorney,
if you have one.

       If you do not want the court to deny or change your claim, then on or before February 14, 2019 you or your lawyer must:

                  1.       File with the court a written response to the objection, explaining your position, at:

                                                                  U.S. Bankruptcy Court
                                                               211 W. Fort Street, Suite 2100
                                                                    Detroit, MI 48226

                           If you mail your response to the court for filing, you must mail it early enough so that the
                           court will receive it on or before the date stated above. All attorneys are required to file
                           pleadings electronically.

                           You must also mail a copy to:

                           Berman & Bishop Pllc, 24405 Gratiot, Eastpointe, MI 48021-0000
                           David Wm. Ruskin, 26555 Evergreen Rd., Ste 1100, Southfield, MI 48076
                           CATERPILLAR FINANCIAL SERVICES CORPORATION, 2120 WEST END AVENUE, NASHVILLE,
                           TN 37203-0001
                           Dawn Copley, Dickinson Wright PLLC, 500 Woodward Avenue, Suite 4000, Detroit, MI 48226

       2.         Attend the hearing on the objection, scheduled to be held on February 21, 2019, at 11:00 a.m., in Courtroom 1875, United States
Bankruptcy Court, 211 W. Fort Street, Detroit, Michigan, unless your attendance is excused by mutual agreement between yourself and the objector’s
attorney. (Unless the matter is disposed of summarily as a matter of law, the hearing shall be a pre-trial conference only; neither testimony nor
evidence will be received. A pre-trial scheduling order may be issued as a result of the pre-trial conference.)

       If you or your attorney do not take these steps, the court may decide that you do not oppose the objection to your claim, in which
event the hearing will be canceled, and the objection sustained.

                                               OFFICE OF DAVID WM. RUSKIN, STANDING
                                               CHAPTER 13 TRUSTEE

          Dated: January 3, 2019                   By: _/s/ Lisa K. Mullen__
                                                   DAVID WM. RUSKIN (P26803)
                                                   LISA K. MULLEN (P55478)
                                                   THOMAS D. DECARLO (P65330)
                                                   Attorneys for Chapter 13 Trustee, David Wm. Ruskin
                                                   1100 Travelers Tower
                                                   26555 Evergreen Road
                                                   Southfield, MI 48076-4251
                                                   Telephone (248) 352-7755



         18-46624-mbm              Doc 63         Filed 01/03/19            Entered 01/03/19 15:08:20                Page 3 of 4
                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION - DETROIT
   IN RE:
                                                               CHAPTER 13
   Michael L. Nokielski,
                                                               CASE NO. 18-46624-MBM
                              DEBTOR.
                                                               JUDGE MARCI B. MCIVOR
   _______________________________________/

        CERTIFICATE OF SERVICE OF TRUSTEE’S OBJECTION TO THE PROOF OF
    CLAIM FILED ON BEHALF OF CATERPILLAR FINANCIAL SERVICES CORPORATION
                             (PACER CLAIM NO. 8-2)

        I hereby certify that on January 3, 2019, I electronically filed the Trustee’s Objection to the Proof of
Claim filed on behalf of Caterpillar Financial Services Corporation (PACER Claim No. 8-2) With (Proposed)
Order Disallowing the Proof of Claim filed on behalf of Caterpillar Financial Services Corporation (PACER
Claim No. 8-2), Notice of Objection to Claim filed on behalf of Caterpillar Financial Services Corporation
(PACER Claim No. 8-2) and Certificate of Service with the Clerk of the Court using the ECF system which will
send notification of such filing to the following:
        The following parties were served electronically:
                 BERMAN & BISHOP PLLC
                 24405 GRATIOT
                 EASTPOINTE, MI 48021-0000

        The following parties were served via First Class Mail at the addresses below by depositing same in a
United States Postal Box with the lawful amount of postage affixed thereto:

                 MICHAEL L. NOKIELSKI
                 63885 NORTH AVE.
                 RAY, MI 48096-0000

                 CATERPILLAR FINANCIAL SERVICES CORPORATION
                 2120 WEST END AVENUE,
                 NASHVILLE, TN 37203-0001

                 Dawn Copley
                 Dickinson Wright PLLC
                 500 Woodward Ave. Suite 4000
                 Detroit, MI 48226



                                           ______/s/ Vanessa Wild___________
                                           Vanessa Wild
                                           For the Office of David Wm. Ruskin
                                           Chapter 13 Standing Trustee-Detroit
                                           1100 Travelers Tower
                                           26555 Evergreen Road
                                           Southfield, MI 48076-4251
                                           (248) 352-7755



 18-46624-mbm            Doc 63       Filed 01/03/19        Entered 01/03/19 15:08:20          Page 4 of 4
